            Case 1:19-cv-00071-JM Document 42 Filed 09/23/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                              BATESVILLE DIVISION

 HELENA AGRI-ENTERPRISES, LLC                                                   PLAINTIFF
 f/k/a HELENA CHEMICAL COMPANY

 vs.                              CASE NO. 1:19-cv-71-JM

 J & D FARMS PARTNERSHIP;
 HUEY FARMS PARTNERSHIP;
 HUEY & NORRIS I FARMS, LLC;
 JOEY DON HUEY; DEBBIE HUEY;
 JAMIE HUEY; BOBBY HUEY;
 and BRIAN NORRIS a/k/a BRYAN NORRIS                                         DEFENDANTS

                          ORDER AND SUMMARY JUDGMENT

       Pending before the Court is the Motion for Summary Judgment filed on July 2, 2020 by

the plaintiff Helena Agri-Enterprises, LLC (“Helena”). The defendants J & D Farms Partnership;

Huey Farms Partnership; Huey & Norris I Farms, LLC; Joey Don Huey; Debbie Huey; Jamie

Huey; Bobby Huey; and Brian Norris a/k/a Bryan Norris (collectively, the “Defendants”) have

responded to the motion, and Helena has filed a reply. Based upon the evidence submitted in

connection with the Motion for Summary Judgment, the pleadings and representations of the

parties through counsel, and all other matters of record, the Court hereby finds and orders as

follows:

       1.      The Court has jurisdiction of the subject matter and parties to this action. The

Defendants have been served in the manner and time required by law.

       2.      On or about May 26, 2016, the Defendants executed the following four Promissory

Notes in favor of Helena: (a) Promissory Note – J & D Farms Partnership, in the original amount

of $632,050.14; (b) Promissory Note – Huey Farms Partnership in the original amount of

$495,261.58; (c) Promissory Note – Huey & Norris Farms I, LLC in the original amount of
            Case 1:19-cv-00071-JM Document 42 Filed 09/23/20 Page 2 of 5




$332,606.25; (d) Promissory Note – Jason Huey in the original amount of $285,614.43. The

makers, terms, maturity dates, interest rates, and general substance of each of the Promissory Notes

are the same, excepting only the principal amounts due Helena on each of the Promissory Notes.

       3.      The terms of the Promissory Notes provide that, if not sooner paid, the remaining

unpaid principal and all accrued interest on each of the Promissory Notes shall be due and payable

on February 25, 2020. The Promissory Notes are each now in default under the terms thereof, as

certain payments have not been made when due, and there remain balances due on the Promissory

Notes despite the February 25, 2020 maturity date.

       4.      The pleadings, evidence submitted, and representations of the parties show that

there is no genuine issue as to any material fact with regard to Helena’s claims. Therefore, Helena

is entitled to summary judgment against the Defendants, jointly and severally, as a matter of law

on each of the Promissory Notes in the following amounts:

               a.      With regard to Count I of Helena’s Amended Complaint, and in accordance

       with Helena’s reduction of such claim set forth in its Reply to Response to Motion for

       Summary Judgment filed herein on July 22, 2020, there is presently due and owing to

       Helena on the Promissory Note – J & D Farms Partnership, the principal amount of

       $508,026.93, plus accrued interest in the amount of $145,299.24, for a total sum of

       $653,326.17 as of June 30, 2020. Additional pre-judgment interest continues to accrue on

       the principal balance, at the rate of six percent (6%) per annum ($83.51 per day), through

       the entry of this Judgment.

               b.      With regard to Count II of Helena’s Amended Complaint, and in

       accordance with Helena’s reduction of such claim set forth in its Reply to Response to

       Motion for Summary Judgment filed herein on July 22, 2020, there is presently due and




                                                 2
            Case 1:19-cv-00071-JM Document 42 Filed 09/23/20 Page 3 of 5




       owing to Helena on the Promissory Note – Huey Farms Partnership, the principal amount

       of $242,162.00, plus accrued interest in the amount of $91,631.38, for a total sum of

       $333,793.38 as of June 30, 2020. Additional pre-judgment interest continues to accrue on

       the principal balance, at the rate of six percent (6%) per annum ($39.81 per day), through

       the entry of this Judgment.

               c.     With regard to Count III of Helena’s Amended Complaint, and in

       accordance with Helena’s reduction of such claim set forth in its Reply to Response to

       Motion for Summary Judgment filed herein on July 22, 2020, there is presently due and

       owing to Helena on the Promissory Note – Huey & Norris Farms I, LLC, the principal

       amount of $275,401.90, plus accrued interest accrued thereon in the amount of $77,351.50,

       for a total sum of $352,753.40, as of June 30, 2020. Additional pre-judgment interest

       accrues on the principal balance thereof, at the rate of six percent (6%) per annum ($45.27

       per day), through the entry of this Judgment.

               d.     With regard to Count IV of Helena’s Amended Complaint, and in

       accordance with Helena’s reduction of such claim set forth in its Reply to Response to

       Motion for Summary Judgment filed herein on July 22, 2020, there is presently due and

       owing to Helena on the Promissory Note – Jason Huey, past-due accrued interest in the

       total amount of $33,137.01.

       5.      The amounts due and owing to Helena on the four Promissory Notes in principal

and accrued interest through June 30, 2020 total $1,373,009.96, with additional pre-judgment

interest accruing on the principal balances of the four Promissory Notes after June 30, 2020

through the entry of this Judgment at the rate of $168.59 per diem.




                                                3
            Case 1:19-cv-00071-JM Document 42 Filed 09/23/20 Page 4 of 5




       IT IS, THEREFORE, CONSIDERED, ORDERED, ADJUDGED AND DECREED

AS FOLLOWS:

       a)      that plaintiff Helena Agri-Enterprises, LLC f/k/a Helena Chemical Company’s

Motion for Summary Judgment filed herein on July 2, 2020 should be, and hereby is, GRANTED;

and

       b)      that plaintiff Helena Agri-Enterprises, LLC f/k/a Helena Chemical Company is

hereby awarded judgment against the defendants J & D Farms Partnership; Huey Farms

Partnership; Huey & Norris I Farms, LLC; Joey Don Huey; Debbie Huey; Jamie Huey; Bobby

Huey; and Brian Norris a/k/a Bryan Norris, jointly and severally, in the total amount of

$1,373,009.96, with additional pre-judgment interest accruing on the principal amount thereof

from June 30, 2020 at the rate of 6% per annum ($168.59 per day), plus post-judgment interest on

all such amounts at the rate of 0.134% per annum until paid.

       IT IS SO ORDERED this 23rd day of September 2020.




                                                    HONORABLE JAMES M. MOODY, JR.
                                                    UNITED STATES DISTRICT JUDGE

SUBMITTED BY:

/s/ Ralph D. Scott III
Roger D. Rowe (85140)
Ralph D. Scott III (2015127)
LAX, VAUGHAN, FORTSON,
  ROWE & THREET, P.A.
11300 Cantrell Road, Suite 201
Little Rock, Arkansas 72212
(501) 376-6565 Office
(501) 376-6666 Facsimile
Attorneys for Helena Agri-Enterprises, LLC




                                               4
         Case 1:19-cv-00071-JM Document 42 Filed 09/23/20 Page 5 of 5




APPROVED AS TO FORM ONLY:

/s/ Barrett S. Moore
Robert D. Stroud (71073)
Barrett S. Moore (2009118)
BLAIR & STROUD
P. O. Box 2135
Batesville, Arkansas 72503
Telephone: (870) 793-8350
Attorneys for Defendants




                                      5
